ORIGINAL                                        04/19/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: OP 22-0160


                                          OP 22-0160
                                                                               FILED
SHARON WOLDSTAD.
                                                                               APR 19 2022
                                                                             Bowen Greenwood
              Petitioner,                                                  Clerk of Supreme Court
                                                                              qtAtt= (If kfinntaria


        v.
                                                                       ORDER
FOURTH JUDICIAL DISTRICT COURT,
MISSOULA COUNTY, HON. LESLIE
HALLIGAN, Presiding,

              Respondent.


        Petitioner Sharon Woldstad seeks a writ of supervisory control to vacate the
Fourth Judicial District Court's December 23, 2021 Order Denying Plaintiff's Motion to
Amend Scheduling Order in Missoula County Cause No. DV-17-1021. Woldstad asserts the
court erred in denying her motion because she demonstrated the requisite good cause.
        Woldstad is the plaintiff in a civil matter against St. Patrick Hospital. In July 2021, a
life-care planner hired by Woldstad sat for a deposition by St. Patrick's counsel. During the
deposition, the planner, in the words of Woldstad's counsel, "went rogue" and disavowed the
opinions she had expressed in her written report, to the detriment of the value of Woldstad's
case.
        In November 2021, Woldstad moved the District Court to amend its scheduling order
to allow Woldstad additional tirne to obtain a new expert witness. St. Patrick's opposed the
motion. The District Court concluded that under the facts of the case and the legal authority
relied upon by the parties, Woldstad had failed to demonstrate good cause for modification
of the schedule as required by M. R. Civ. P. 16(b)(4).
        Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors make the normal appeal process inadequate, the case involves
purely legal questions, and one or more of the three following circumstances exist; the other
court is proceeding under a mistake of law and is causing a gross injustice, constitutional
issues of state-wide importance are involved, or the other court has granted or denied a
motion for substitution of a judge in a criminal case. M. R. App. P. 14(3). Whether
supervisory control is appropriate is a case-by-case decision. Stokes v. Mont. Thirteenth
Judicial Dist. Court, 2011 MT 182, ¶ 5, 361 Mont. 279, 259 P.3d 754 (citations omitted).
       Woldstad argues that appeal is not an adequate remedy in this case because, if the
court erred in denying Woldstad's motion, Woldstad will have to endure the time and
expense otlitigation only for the matter to be reversed on appeal. We have repeatedly held
that "a writ of supervisory control is not to be used as a means to circumvent the appeal
process. Only in the most extenuating circumstances will such a writ be granted." State ex
reL Ward v. Schmall, 190 Mont. 1, 617 P.2d 140 (1980). This Court has repeatedly held that
conserving resources, without more, is insufficient grounds to justify supervisory control
where a party can seek review of the lower court's ruling on appeal and there is no evidence
that relief on appeal would be inadequate. Yellowstone Elec. Co. v. Mont. Seventh Judicial
Dist. Court, No. OP 19-0348, 397 Mont. 552, 449 P.3d 787 (table) (Aug. 6, 2019).
       Woldstad fiirther relies on Brookins v. Mote, 2012 MT 283, 367 Mont. 193,
292 P3 d 347, asserting that the District Court erred as a matter of law when it concluded that
she had failed to demonstrate good cause to modify the scheduling order. In Brookins, we
concluded that the District Court acted within its "inherent discretionary power" and did not
abuse its discretion in reopening discovery. Brookins, ¶ 29. As we fiirther explained in
Brookins, district courts have inherent discretionary power to control discovery which we
review for abuse of discretion. Brookins, ¶ 21 (citation and internal quotation omitted).
       Pretrial discovery disputes are typically not appropriate for exercise of supervisory
control. USAA Cas. Inc. Co. v Eighth Judicial Dist. Court, No. OP 19-0139, 396 Mont. 547,
449 P.3 d 793 (Apr. 23, 2019). In this case, the District Court exercised its inherent power to
control discovery when it denied Woldstad's motion to amend the scheduling order.
Woldstad's petition for writ does not raise an issue that is purely one of law but involves a
matter of discretion; it therefore fails to satisfy the standards for supervisory control.

                                               2
      IT IS THEREFORE ORDERED that the petition for writ of supervisory control is
DENIED and DISMISSED.
      The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Fourth Judicial District Court, Missoula County,
Cause No. DV-17-1021, and to the Honorable Leslie Halligan, presiding Judge.
      DATED this I       day of April, 2022.



                                                             Chief Justice




                                           3